DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	For claim 3, based on claims 1 & 2, “the elastomeric material is latex” to further define the flexible covering, which flexible covering is only functionally recited; thus, the limitation does not further limit the parent claims 1 & 2. 
	For claim 4, based on claim 1, the animal’s limb is only functionally recited and not being positively claimed, thus, further defining the type of animal as being domesticated animal does not further limit the parent claim 1. In addition, this could be a potential 101 issue because of claiming a nature product.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sullivan (US 7527181 B1).
 	For claim 1, Sullivan discloses an apparatus for donning a flexible covering (14) on an animal limb, the flexible covering including a top open mouth, comprising: 
a rigid ring (26) having an outer face (outside surface of the ring as shown in fig. 1) around which the mouth of the flexible covering can be positioned, 
wherein the ring has an inner circumference (inside surface of the ring as shown in fig. 1) sized to allow the animal limb to fit through the ring (as shown in figs. 5-6), and
wherein the ring comprises one or more protrusions (40,44) disposed along the outer face of the ring that are adapted to secure the mouth of the flexible covering in an open position (functional recitation to which the protrusions can and/or does performed the intended function).
	For claim 2, Sullivan discloses the apparatus of claim 1, and further discloses wherein the rigid ring is configured to support the flexible covering comprising elastomeric material (col. 4, lines 24-40; note that although Sullivan teaches the flexible covering and the elastomeric material, these two limitations are not being positively claimed).
	For claim 3, Sullivan discloses the apparatus of claim 2, and further discloses wherein the elastomeric material is latex (col. 4, lines 24-40).
	For claim 4, Sullivan discloses the apparatus of claim 1, and further discloses wherein the animal is a domesticated animal (human is domesticated).
	For claim 5, Sullivan discloses the apparatus of claim 4, and further discloses wherein one or more of the one or more protrusions are configured to create a gap between the flexible covering and the rigid ring (functional recitation to which the protrusions and ramps of Sullivan can and do perform the intended function of creating a gap due to these elements having thickness or dimension; for example, the ramp’s shape and thickness would create a gap because the flexible covering would be forced away from the ring’s outer surface).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9,21 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (as above).
	For claim 7, Sullivan teaches the apparatus of claim 1, but is silent about wherein the ring is composed of metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ring of Sullivan be composed of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (metal is a known material for strength and durability).  In re Leshin, 125 USPQ 416.
 	For claim 8, Sullivan teaches the apparatus of claim 1, but is silent about wherein one or more of the protrusions is substantially spherical in shape. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more of the protrusions of Sullivan be substantially spherical in shape, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	For claim 9, Sullivan teaches the apparatus of claim 1, but is silent about wherein one or more of the protrusions is substantially flat, having at least two substantially planar faces that are substantially parallel to each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more of the protrusions of Sullivan be substantially flat, having at least two substantially planar faces that are substantially parallel to each other, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	For claim 21, Sullivan teaches the apparatus of claim 9, and further teaches wherein one or more of the one or more of the protrusions are shaped with a straight edge and a curved edge (the ramps are described as “The ramps have a circumferential width. The circumferential width of the ramps is about 0.25 inches. Each ramp has a cross sectional configuration of a right triangle. The hypotenuse side of the right triangle is about half the height of the side wall. The longer side of the right triangle is vertical. The shorter side of the right triangle is horizontal.”; thus, it is clear that there is a straight edge from the triangle part and a curved edge from the circumferential width). 
Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
Applicant argued that the Applicant submits that in claim 1 as amended, unlike in Sullivan, a groove is not required. A flexible covering can be accommodated on the one or more protrusions such that a groove to retain the lip of the flexible covering is not required. This provides significant advantages over Sullivan in at least that a separate groove 38 to retain the lip is not required.

 	The claimed invention employs the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. Thus, Sullivan can have more or less elements to his invention but as long as applicant’s claimed invention is taught by Sullivan, Sullivan teaches the claimed elements. 
	Cleary from Sullivan, refs. 40,44 are protrusions that are disposed along the outer face of the ring and are adapted to secure the mouth of the flexible covering in an open position as shown in figs. 3-4. 
Applicant argued that claim 1 as amended recites, in part, "and wherein the ring comprises one or more protrusions disposed along the outer face of the ring that are adapted to secure the mouth of the flexible covering in an open position", and Sullivan does not disclose the subject matter of claim 1.  In contrast, in Sullivan, groove 38 is required to retain the glove in place.
	The examiner did not designate ref. 38 as the protrusion. Clearly from the Office action, the protrusions are refs. 40,44. Ref. 40 is designated as projection and these are on the outer surface of the ring as shown in the figures. Ref. 44 are ramps that protrude from the outer surface of the ring, thus, are also considered protrusions. Both refs. 40,44 do perform the function as claimed of “adapted to secure the mouth of the flexible covering in an open position”. Even if considering groove 38, the groove can be considered as protrusion because if view from the inside of the ring, the groove protrudes into the interior. In addition, the groove is disposed along the outer face of the ring in an inverted direction into the interior. Nevertheless, the groove is considered protrusion. 
Applicant argued that, further, the Applicant submits that the annular deformations 40 and ramps 44 as configured in the glove donning system of Sullivan are not adapted to secure the mouth of the flexible covering in an open position and cannot be equated to the one or more protrusions of claim 1. As discussed, the deformations 40 merely act as a locating guide for the proximal edge of the glove when the rolled-up lip of the glove is seated in the groove 38 to retain the glove on the system, and ramps 44 have only a modest incline and do not, without requiring separate groove 38, secure the mouth of the glove.

 	Even though ref. 40 maybe used for a locating guide, it is, nevertheless, also assist in securing the mouth of the covering in an open position as shown in figs. 3-4. In another word, ref. 40 can have dual functions. In addition, ref. 44 is clearly stated in Sullivan as being adapted to secure the mouth of the flexible covering: “The ramps are adapted to facilitate the retention of the glove on the support ring as well as its removal.” Similar to ref. 40, ref. 44 has dual functions. 
Applicant argued that, further, the one or more protrusions can also make it possible to slide a finger between the ring and the flexible covering, thus making it easier to remove the flexible covering from the ring. However, the Applicant submits that neither Sullivan's annular deformations 40 nor ramps 44 allow for such a gap between the ring and the flexible covering.
It is implied that these elements create some sort of gap between the ring and the covering because they are protrusions off of the outer surface of the ring. Ramps 44 are intervally spaced around the ring and these ramps are right triangular in shape so when the covering is placed thereon, the ramps will prevent the covering from touching at least the area of the ring where the ramps are located due to the ramps being “ramps”. Thus, clearly, there are gaps created between the ring and the covering. 
 	Applicant argued that, further, the Applicant submits that having fewer components allows the claimed subject matter to be produced more easily and more cost effectively than the glove donning system of Sullivan, which requires two rings having a groove, ramps, and deformations, among other features.

 	There is nothing complicated about Sullivan’s donning ring because it is only one ring divided into upper and lower sections, and not two rings as stated by applicant. In addition, the other components such as the groove, ramps, and deformations are no different from that of applicant’s protrusions and indentations. Thus, Sullivant’s donning ring is not much different from that of applicant’s donning ring. In addition, as stated in the above, applicant employs “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements. Thus, Sullivan can include other features but as long as the claimed features are taught, then Sullivan meets the claimed invention. Furthermore, it is unclear what “other features” that applicant is referring to in Sullivan because there is/are no other features shown or discussed in Sullivan that is/are any different from that of applicant’s donning ring. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643